Oo CO NN DBD UH He WY NO =

kmh
nN OA FP W HNO KF OS

United States District Court
a

Northern District of California

Nv NM YP VY YY NY NY BS DP S|
o nN DBD WH F&F WO HO —& OD CO C

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
DAVID SCOTT PEASLEY, Case No. 18-CV-03498-LHK
Plaintiff, ORDER DENYING MOTION TO
MODIFY SUBPOENA; GRANTING
v. MOTION FOR EXTENSION OF TIME
KATHERINE RIPPBERGER, Re: Dkt. Nos. 20, 24
Defendant.

 

 

Plaintiff, a California state prisoner proceeding pro se, filed a civil rights complaint under -
42 U.S.C. § 1983. On September 24, 2018, the Court concluded plaintiff had stated a cognizable
claim that defendant Nurse Katherine Rippberger was deliberately indifferent to plaintiff's serious
medical needs, and directed defendant to file a dispositive motion or notice that such motion is
unwarranted. Dkt. No. 5. On December 26, 2018, plaintiff moved for summary judgment. Dkt.
No. 9. The Court denied this motion as premature. Dkt. No. 13.

Plaintiff now moves for an order modifying a subpoena from defendant. Dkt. No. 20. The
subpoena requests plaintiffs medical records through May 2019. See id. Plaintiff argues that

because his claim arises from events in May 2017, this subpoena is overbroad. See id. However,

1
Case No. 18-CV-03498-LHK
ORDER DEN. MOT. TO MODIFY SUBPOENA; GRANTING MOT. FOR EXTENSION OF TIME

 
United States District Court
Northern District of California

kk WwW Wb

oOo wo nN nv wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

plaintiff claims he suffered permanent negative health effects as a result of the alleged deliberate
indifference. See Dkt. No. 21 at 2; see also Compl. at 15 (stating plaintiff's injury is “not
correctable and will only promote an early death’). Defendant argues that plaintiff's medical
records are necessary to determine (1) whether plaintiff has in fact suffered a permanent injury and
(2) whether defendant’s alleged deliberate indifference caused this injury. The Court agrees that
plaintiff's medical records through May 2019 are relevant to answer these questions, and denies
plaintiffs motion to modify the subpoena.
Plaintiff also moves for summary judgment (“MSJ”’). Dkt. No. 22. Defendant moves for
an extension of time to file an opposition to plaintiff's MSJ, and for an extension of time to file a
dispositive motion. Dkt. No. 24. Defendant explains that she intends to retain an expert in
endocrinology to review plaintiff's medical records. /d. at 3. Having read and considered the
motion for an extension of time, and for good cause appearing, the motion is GRANTED.
Therefore:
e Defendant shall file her opposition to plaintiff's MSJ on or before October 25,
2019, and plaintiff shall file his reply, if any, no later than fourteen (14) days after
defendant’s opposition is filed.
e Defendant shall file her dispositive motion, if any, on or before October 25, 2019.
Plaintiff's opposition to defendant’s motion shall be filed no later than twenty-
eight (28) days from the date the motion is filed, and defendant shall file a reply no
later than fourteen (14) days after the opposition is filed.
Defendant is advised that no further extension of time to file a dispositive motion shall be

granted.

This order terminates docket numbers 20 and 24.

pate: “bhe7]2014 fuey H. Koh

| LUCY H. KOH_J
UNITED STATES DISTRICT JUDGE

 

2
Case No. 18-CV-03498-LHK
ORDER DEN. MOT. TO MODIFY SUBPOENA; GRANTING MOT. FOR EXTENSION OF TIME

 
